DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a continuation of prior US Application 16/577,102, filed on 20 September 2019 and issued as US Patent No. 11,013,945 on 25 May 2021.

 Response to Amendment
The amendment filed 08/03/2022 has been entered. Applicant’s amendments to the Claims have overcome the 112(b) rejection previously set forth in the Final Office Action mailed on 02/03/2022.
Claim 3 has been cancelled.
Claims 1-2 and 4-20 are currently pending and considered below.

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Applicant’s argument with respect to the nonstatutory double patenting rejection of claims 1-2 and 4-20 in view of US Patent No. 11,013,945 and/or in combination with US Patent No. 5,194,060 to Marchetti and/or US Patent No. 4,323,236 to Szabo are not persuasive.
Applicant argues the apparent lack of a claim limitation to a main body with at least one mounting prong mounted on a lever arm in the claims of US Patent No. 11,013,945, but fails to directly indicate which claims and/or rejections of the instant application this argument is referring to. The Office notes that the nonstatutory double patenting rejection of claims 1-2 and 4-17 of the instant application expressly relies on claims 9-15 of US Patent No. 11,013,945, instant claims 1-2 and 4-9 further relying on prior art of Marchetti (US Patent No. 5,194,060, cited in PTO-892 mailed 07/16/2021) for a teaching of a stand rotatable about a pivot axis. Independent claim 9 of US Patent No. 11,013,945 states the limitation “a main body, the main body provided with an aperture for reversibly connecting the main body to the lever arm by a connector” and the limitation “at least one mounting prong disposed on the main body”. While Applicant emphasizes the use of the term “on” in the claim language of the instant application for describing how the claimed main body is mounted or connected with the claimed arm, the Office notes that the term “on” is defined by Oxford Languages as “physically in contact with and supported by (a surface)”, which is not patentably different from the language of claim 9 of US Patent No. 11,013,945 of “for reversibly connecting the main body to the lever arm”. A screen grab of claim 9 of US Patent No. 11,013,945 has been provided below.

    PNG
    media_image1.png
    445
    574
    media_image1.png
    Greyscale

The nonstatutory double patenting rejection of claims 18-20 of the instant application expressly relies on claims 16-17 of US Patent No. 11,013,945 in view of US Patent No. 4,323,236 to Szabo, where independent claim 16 of US Patent No. 11,013,945 states the limitation “placing the apparatus on a lever arm” and Szabo clearly teaches placing an exercise apparatus on an arm (first lever arm section 22), the exercise apparatus comprising a main body (second lever arm section 24), at least one mounting prong (bar 38) connected to or forming a part of the main body, and a stand (leg member 26) connected to or forming a part of the main body. Applicant has not provided arguments as to why the nonstatutory double patenting rejection of claims 18-20 in view of US Patent No. 11,013,945 in combination with US Patent No. 4,323,236 to Szabo is deficient. A screen grab of claim 16 of US Patent No. 11,013,945 has been provided below.

    PNG
    media_image2.png
    419
    577
    media_image2.png
    Greyscale

As Applicant has not directly indicated or clearly shown deficiencies in the nonstatutory double patenting rejection of claims 1-2 and 4-20, the rejections are maintained.

Applicant’s argument with respect to the 35 U.S.C. 103 rejections of claims 1-2 and 4-20 are not persuasive.
Applicant argues that the prior art of Szabo (US Patent No. 4,323,236) and Marchetti (US Patent No. 5,194,060), as applied to claims 1, 4-5, 7-8, 10, and 13-16, and subsequently as applied to claims 6 and 12 in view of D’Amico (US Publication No. 2017/0203149), claims 9 and 17 in view of Hamilton (US Patent No. 3,850,430), and claims 18-19 in view of Emick (US Patent No. 9,498676), fail to teach a main body being mounted on an arm by stating that the prior art to Szabo shows the main body (second lever arm section 24) being passed into the arm (first lever arm section 22), like telescoping counterparts, for securing by a connector (pin 25). However, the phrase “mounted on”, or more specifically the term “on”, as used in the instant claim language does not negate telescoping components and does not require a certain order or arrangement of the connection between the main body and the arm. The Office further notes that the term “on” is defined by Oxford Languages as “physically in contact with and support by (a surface)”, which does not require specific ordering of components and merely indicates that two components are in contact with and supported by one another, as is clearly disclosed by Szabo.
Applicant further argues that what is shown in Szabo “is not the same as there being a lever arm, on top of which a main body is mounted.” While the Office agrees with this argument, it is beyond the scope of the claim and does not affect the prior art rejection. It is additionally noted that a reversal of the telescoping components of Szabo, such that the arm/first lever arm section would be inserted telescopically into in the main body/second lever arm section to be secured by the connector/pin, resulting in the main body/second lever arm section being mounted on top of the arm/first lever arm section, would have been obvious as a matter of design choice as it would not affect the overall function of the exercise apparatus (see MPEP 2144.04, Section VI., Subsection A.). Szabo also clearly teaches at least one mounting prong attached to the main body (bar 38 attached to second lever arm section 24), and a stand connected to the main body (leg member 26 connected to second lever arm section 24, see Fig. 1). Marchetti is relied upon only for teaching a pivotable leg connected to a main body of an exercise apparatus (foot element 10 pivotably connected to rotatable shaft 1 by pin 11). 
As Applicant has not directly indicated or clearly shown deficiencies in the combination of Szabo and Marchetti, the 35 U.S.C. 103 rejections of claims 1-2 and 4-20 in view of the prior art of Szabo (US Patent No. 4,323,236), Marchetti (US Patent No. 5,194,060), D’Amico (US Publication No. 2017/0203149), Hamilton (US Patent No. 3,850,430), and Emick (US Patent No. 9,498676) are maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 12, a space should be provided between “body” and “about”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 of U.S. Patent No. 11,013,945.
With regards to instant application claim 10, Patent claim 9 recites an exercise apparatus for attachment to an arm pivotably connected to an exercise rack (preamble lines 1-2, “An exercise attachment apparatus for attachment to a lever arm pivotably connected to an exercise rack”, where the preamble of the instant application is broader than the preamble of the patent and is therefore anticipated by the patent claim), comprising: a main body, the main body provided with an aperture for reversibly connecting the main body on the arm by a connector (lines 4-6); at least one mounting prong disposed on the main body, wherein the mounting prong is configured for receipt of at least one weight thereon (lines 7-9); a stand, wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest and a second, largely horizontal configuration when the exercise apparatus is in motion, and is rotatably connected to the main body by a pivot disposed on the main body to transition the stand from the first configuration to the second configuration (lines 10-16).
	With regards to instant application claim 11, Patent claim 9 recites wherein the stand is counterbalanced to provide automatic rotation about the pivot (lines 16-17).
	With regards to instant application claim 12, Patent claim 13 recites the same.
	With regards to instant application claim 13, Patent claim 10 recites the same.
	With regards to instant application claim 14, Patent claim 11 recites the same.
	With regards to instant application claim 15, Patent claim 12 recites the same.
	With regards to instant application claim 16, Patent claim 14 recites the same.
	With regards to instant application claim 17, Patent claim 15 recites the same.

Claims 1-2 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 13-15 of U.S. Patent No. 11,013,945 in view of Marchetti (US Patent No. 5194060, cited in PTO-892 mailed 07/16/2021). 
With regards to instant application claim 1, Patent claim 9 claims an exercise apparatus for attachment to an exercise rack including an arm (preamble lines 1-2, “An exercise attachment apparatus for attachment to a lever arm pivotably connected to an exercise rack”, where the preamble of the instant application is broader than the preamble of the patent and is therefore anticipated by the patent claim), comprising: a main body sized and shaped to mount on the arm (lines 4-6, “a main body, the main body provided with an aperture for reversibly connecting the main body to the lever arm by a connector”, indicating the main body is sized and shaped to be mounted/connected to/on the lever arm); at least one mounting prong connected to or forming a part of the main body (line 7, “at least one mounting prong disposed on the main body”, where “disposed” indicates the at least one mounting prong is connected to the main body); and a stand, connected to or forming a part of the main body, comprising a pivot point, and wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest and a second, largely horizontal configuration when the exercise apparatus is in motion, and wherein the stand is rotatable with respect to the main body about the pivot axis to transition the stand from the first configuration to the second configuration (lines 10-16, “a stand, wherein the stand is configured in a first, vertical configuration when the apparatus is at rest and a second, largely horizontal configuration when the apparatus is in motion, and is rotatably connected to the main body by a pivot disposed on the main body to transition the stand from the first configuration to the second configuration”, indicating the stand is connected to the main body by the pivot, which indicates a pivot point, and is rotatable with respect to the main body via a pivot axis of the pivot to transition the stand from the first configuration to the second configuration).
Patent claim 9 does not necessarily claim wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the arm.
Marchetti teaches an analogous exercise apparatus wherein a stand (foot element 10) is pivotally attached to a rotatable shaft (1) by a pivot (at pin 11), wherein the pivot axis is transverse to a longitudinal axis of the shaft (see Fig. 1).

    PNG
    media_image3.png
    379
    612
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pivot axis of Patent claim 9 to be transverse to a longitudinal axis of the arm, as is similarly taught by Marchetti, for the purpose of allowing a user to easily pivot the stand as desired and to store the apparatus when not in use (Col. 4 lines 10-13).
With regards to instant application claim 2, Patent claim 9 claims wherein the stand is counterbalanced to provide automatic rotation about the pivot axis (lines 16-17, “wherein the stand is counterbalanced to provide automatic rotation about the pivot”).
With regards to instant application claim 5, Patent claim 9 claims wherein the at least one mounting prong is sized and configured for the placement of weight plates thereon (lines 8-9, “wherein the at least one mounting prong is configured for receipt of at least one weight thereon”, indicating the at least one mounting prong is of a size that is capable to receive at least one weight plate thereon).
With regards to instant application claim 6, Patent claim 13 recites the same.
With regards to instant application claim 7, Patent claim 10 recites the same.
With regards to instant application claim 8, Patent claim 14 recites the same.
With regards to instant application claim 9, Patent claim 15 recites the same.

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 11,013,945 in view of Szabo (US Patent No. 4323236, cited in PTO-892 mailed 07/16/2021).
With regards to instant application claim 18, Patent claim 16 recites a method of using an exercise apparatus for squat exercise (preamble lines 1-2, where the claimed exercise apparatus is anticipated by the narrower Patent claim exercise attachment apparatus), comprising: placing the exercise apparatus on an arm (line 3, where the claimed arm is anticipated by the narrower Patent claim lever arm), the apparatus comprising at least one mounting prong (lines 3-5) and, a stand comprising a pivot point, wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the arm (lines 5-7), and wherein the stand is rotatable about the pivot axis (lines 8-9); lifting the exercise apparatus, thereby transitioning the stand from a first, vertical configuration when the exercise apparatus is at rest to a second, largely horizontal configuration when the exercise apparatus is in motion during the lifting (lines 9-12).
Patent claim 16 does not necessarily claim wherein the exercise apparatus comprises a main body, the at least one mounting prong being connected to or forming a part of the main body, and the stand being connected to or forming a part of the main body such that the stand is rotatable relative to the main body about the pivot axis.
Szabo teaches an analogous exercise apparatus (Fig. 1) that is configured to be mounted on an arm (first lever arm section 22), where the exercise apparatus comprises a main body (second lever arm section 24), at least one mounting prong (bar 38) connected to or forming a part of the main body (see Fig. 1, via block 34 and pin 36); and a stand (leg member 26), connected to or forming a part of the main body (see Fig. 1, via collar 30 and pin 32).

    PNG
    media_image4.png
    513
    621
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exercise apparatus of Patent claim 16 to comprise a main body such that the at least one mounting prong and the stand are connected to or form a part of the main body, as is similarly taught by Szabo, for the purpose of providing an easily storable and constructible exercise apparatus for attaching to an arm, and as a rearrangement of parts has been held to be within the level of ordinary skill in the art. As modified, the stand as claimed in Patent claim 16 would maintain its pivot point and be rotatable about the pivot axis with respect to the main body, as only the location of the stand, and therefore the pivot point, is being modified.
	With regards to instant application claim 19, Patent claim 17 recites the same
	With regards to instant application claim 20, Patent claim 16 recites wherein upon lifting, the stand automatically rotates from the first, vertical configuration to the second, horizontal configuration due to counterbalancing of the stand (lines 12-15).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,013,945 in view of Marchetti (US Patent No. 5194060, cited in PTO-892 mailed 07/16/2021), and further in view of Szabo (US Patent No. 4323236, cited in PTO-892 mailed 07/16/2021).
Patent claim 9 in view of Marchetti teaches the claim as substantially recited, see above.
With regards to instant application claim 4, Patent claim 9 in view of Marchetti further recites wherein the main body has at least one aperture sized and shaped for insertion of a connector therethrough to reversibly secure the main body to the arm (lines 4-6, “the main body provided with an aperture for reversibly connecting the main body to the lever arm by a connector”), but does not recite wherein the connector is a locking pin.
Szabo teaches an analogous exercise apparatus (Fig. 1) comprising a main body (second lever arm section 24) that is configured to be mounted on an arm (first lever arm section 22), wherein the main body/second lever arm section (24) has at least one aperture sized and shaped for insertion of a locking pin (removable locking pin 25) therethrough, to reversibly secure the main body/second lever arm section to the arm/first lever arm section (Col. 4 line 68 - Col. 5 line 8, “Moreover, the second lever arm section may be affixed in a desired position with respect to the first lever arm section 22 in order to achieve a desired length of the overall lever arm 20 and this position may be retained and secured by means of a removable locking pin 25, also as illustrated in FIG. 1 of the drawings. Thus, and for this purpose, the tube 22 as well as the lever arm section 24 would each be provided with a plurality of alignable apertures (not shown)”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connector of Patent claim 9 to be a locking pin, as is similarly taught by Szabo, for the purpose of allowing a user to easily store and construct the exercise apparatus as desired and to achieve the same results of securely attaching the main body to the arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (US Patent No. 4,323,236, cited in PTO-892 mailed 07/16/2021), and further in view of Marchetti (US Patent No. 5,194,060, cited in PTO-892 mailed 07/16/2021).
Regarding independent claim 1, Szabo discloses an exercise apparatus (Szabo annotated Fig. 1) for attachment to an exercise rack (Fig. 4; Col. 7 lines 26-28, “the body exercising apparatus of the present invention may also be pivotally secured to a generally stationary structure 70”, where the stationary structure 70 as shown in Fig. 4 can be considered an exercise rack as it supports the exercise apparatus) including an arm (first lever arm section 22, connected to stationary structure 70 via bracket 10), comprising: a main body (second lever arm section 24) sized and shaped to mount on the arm/first lever arm section (via removable locking pin 25); at least one mounting prong (bar 38) connected to or forming a part of the main body (see Fig. 1, via block 34 and pin 36); and a stand (leg member 26), connected to or forming a pair of the main body (see Fig. 1, via collar 30 and pin 32).

    PNG
    media_image4.png
    513
    621
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    214
    442
    media_image5.png
    Greyscale

Szabo fails to teach the stand comprising a pivot point, wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the arm, and wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest and a second, largely horizontal configuration when the exercise apparatus is in motion, and wherein the stand is rotatable with respect to the main body about the pivot axis to transition the stand from the first configuration to the second configuration.
Marchetti, as analogous art with regards to exercise apparatuses pivotably secured to a stationary structure, teaches an exercise apparatus in the form of a main body (shaft 1) having a stand (foot element 10) comprising a pivot point (at pin 11), wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the main body (Fig. 1), and wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest (Fig. 1) and a second, largely horizontal configuration when the exercise apparatus is in motion (Fig. 3), and wherein the stand/foot element is rotatable with respect to the exercise apparatus about the pivot axis to transition the stand from the first configuration to the second configuration (Col. 2 lines 58-61, “Next, a swingable or foldable foot element 10 is shown in the "down" position on floor 16. This element too can be pivoted on pin 11 while in the stored position” and Col. 3 lines 43-45, “the foot element 10 has been pivoted on pin 11 so as to be up and out of the way”).

    PNG
    media_image3.png
    379
    612
    media_image3.png
    Greyscale


    PNG
    media_image6.png
    349
    624
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stand/leg member of Szabo to comprise a pivot point defining a pivot axis as taught by Marchetti such that the stand/leg member is rotatable with respect to the main body of the exercise apparatus for the purpose of allowing a user to easily store the apparatus when not in use (Col. 4 lines 10-13) and to allow the user to perform a greater variety of exercises utilizing a larger range of motion of the arm of the exercise apparatus (Col. 3 lines 43-47). As modified, the pivot axis will be transverse to a longitudinal axis of the arm/first lever arm section of Szabo by being transverse to a longitudinal axis of the main body/second lever arm section.
Regarding claim 4, Szabo as modified further teaches wherein the main body/second lever arm section has at least one aperture sized and shaped for insertion of a locking pin (removable locking pin 25) therethrough, to reversibly secure the main body/second lever arm section to the arm/first lever arm section (Col. 4 line 68 - Col. 5 line 8, “Moreover, the second lever arm section may be affixed in a desired position with respect to the first lever arm section 22 in order to achieve a desired length of the overall lever arm 20 and this position may be retained and secured by means of a removable locking pin 25, also as illustrated in FIG. 1 of the drawings. Thus, and for this purpose, the tube 22 as well as the lever arm section 24 would each be provided with a plurality of alignable apertures (not shown)”).
Regarding claim 5, Szabo as modified further teaches wherein the at least one mounting prong/bar is sized and configured for the placement of weight plates thereon (Figs. 3-4; Col. 5 lines 35-38, “somewhat circularly shaped rod 38 which forms part of a weight retaining means on the lever arm in order to removably retain bar-bell type weights”).
Regarding claim 7, Szabo as modified further teaches an attachment point configured to connect the exercise apparatus to a user (handle member 56; attachable to a user by the user grabbing the handle gripping elements 60 to perform the intended exercise).
Regarding claim 8, Szabo as modified further teaches wherein the stand/leg member includes a handle (cross bar 33). The Office notes that the cross bar of Szabo satisfies the claim limitation of a handle as a user inherently is capable of holding onto the cross bar to lift the device or to move the leg member.
Regarding independent claim 10, Szabo discloses an exercise apparatus (Szabo annotated Fig. 1) for attachment to an arm (first lever arm section 22; attached via second lever arm section 24 by removable locking pin 25) pivotably connected to an exercise rack (via bracket 10; Fig. 4; Col. 7 lines 26-28, “the body exercising apparatus of the present invention may also be pivotally secured to a generally stationary structure 70”, where the stationary structure 70 as shown in Fig. 4 can be considered an exercise rack as it supports the exercise apparatus), comprising: a main body (second lever arm section 24), the main body/second lever arm section provided with an aperture for reversibly connecting the main body/second lever arm section on the arm/first lever arm section by a connector (Col. 4 line 68 - Col. 5 line 8, “Moreover, the second lever arm section may be affixed in a desired position with respect to the first lever arm section 22 in order to achieve a desired length of the overall lever arm 20 and this position may be retained and secured by means of a removable locking pin 25, also as illustrated in FIG. 1 of the drawings. Thus, and for this purpose, the tube 22 as well as the lever arm section 24 would each be provided with a plurality of alignable apertures (not shown)”), at least one mounting prong (bar 38) disposed on the main body/second lever arm section (Fig. 1; via block 34 and pin 36), wherein the at least one mounting prong/bar is configured for receipt of at least one weight thereon (Figs. 3-4; Col. 5 lines 35-38, “somewhat circularly shaped rod 38 which forms part of a weight retaining means on the lever arm in order to removably retain bar-bell type weights”), and a stand (leg member 26) connected to the main body/second lever arm section (Fig. 1; via collar 30 and bolt 32).
Szabo fails to teach wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest and a second, largely horizontal configuration when the exercise apparatus is in motion, and is rotatably connected to the main body by a pivot disposed on the main body to transition the stand from the first configuration to the second configuration.
Marchetti, as analogous art with regards to exercise apparatuses pivotably secured to a stationary structure, teaches an exercise apparatus in the form of a main body (shaft 1) having a stand (foot element 10) comprising a pivot (at pin 11), wherein the pivot defines a pivot axis transverse to a longitudinal axis of the main body (Fig. 1), and wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest (Fig. 1) and a second, largely horizontal configuration when the exercise apparatus is in motion (Fig. 3), and wherein the stand/foot element is rotatable with respect to the exercise apparatus about the pivot disposed on the main body/shaft to transition the stand from the first configuration to the second configuration (Col. 2 lines 58-61, “Next, a swingable or foldable foot element 10 is shown in the "down" position on floor 16. This element too can be pivoted on pin 11 while in the stored position” and Col. 3 lines 43-45, “the foot element 10 has been pivoted on pin 11 so as to be up and out of the way”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stand/leg member of Szabo to be rotatably connected to the main body of the exercise apparatus by a pivot as taught by Marchetti for the purpose of allowing a user to easily store the device when not in use (Col. 4 lines 10-13) and to allow the user to perform a greater variety of exercises utilizing a larger range of motion of the arm (Col. 3 lines 43-47 and Col. 3 lines 43-45, “the foot element 10 has been pivoted on pin 11 so as to be up and out of the way”).
Regarding claim 13, Szabo as modified further teaches an attachment point configured to connect the exercise apparatus to a user (handle member 56; attachable to a user by the user grabbing the handle gripping elements 60 to perform the intended exercise).
Regarding claim 14, Szabo as modified further teaches wherein the attachment point/handle member is disposed on the main body/second lever arm section (Fig. 1; via tubular sleeve 42 and locking pin 50).
Regarding claim 15, Szabo as modified further teaches wherein the attachment point/handle member is an angled bar (Fig. 1; handle member 56 includes U-shaped section 58, equivalent to an angled bar).
Regarding claim 16, Szabo as modified further teaches wherein the stand/leg member includes a handle (cross bar 33). The Office notes that the cross bar of Szabo satisfies the claim limitation of a handle as a user inherently is capable of holding onto the cross bar to lift the device or to move the leg member.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (US Patent No. 4323236, cited in PTO-892 mailed 07/16/2021) in view of Marchetti (US Patent No. 5194060, cited in PTO-892 mailed 07/16/2021), and further in view of D’Amico (US Publication No. 20170203149, cited in PTO-892 mailed 07/16/2021).
Szabo in view of Marchetti teaches the invention as substantially claimed, see above.
Regarding claims 6 and 12, Szabo as modified by Marchetti does not explicitly teach wherein the at least one mounting prong (bar 38) is upturned.
D’Amico, in the same field of endeavor with regards to mounting prongs for attachment of weight plates thereon, teaches at least one weight prong (weight support peg 34) that is upturned (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one weight prong/bar of Szabo in view of Marchetti to be upturned as taught by D’Amico for the purpose of translating the weight of the weight plates directly to the lever arm (Paragraph [0070] lines 27-32, “On each of the angled-downward sections 62b of arched top piece 62 is weight support peg 34 to hold desired weights 22 (See FIGS. 3 and 4) so that the gravitational force of the weights on the pegs is translated to weight support lever arm assembly assuring a continuous tension on the muscles being worked”).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (US Patent No. 4323236, cited in PTO-892 mailed 07/16/2021) in view of Marchetti (US Patent No. 5194060, cited in PTO-892 mailed 07/16/2021), and further in view of Hamilton (US Patent No. 3850430, cited in PTO-892 mailed 07/16/2021)
Szabo in view of Marchetti teaches the invention as substantially claimed, see above.
Regarding claims 9 and 17, Szabo as modified by Marchetti does not teach wherein the stand/leg member further comprises protective pads located at the bottom of the stand/leg member and wherein the protective pads optionally are weighted to influence the pivoting performance of the stand/leg member.
Hamilton, in the same field of endeavor with regards to stands that support a pivotable exercise apparatus, teaches a stand (second post element 90) having a protective pad (rubber pad 92) located at the bottom of the stand/second post element.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stand/leg member of Szabo in view of Marchetti to include the protective pad/rubber pad of Hamilton for the purpose of protecting the ground surface or floor on which the stand rests from unintentional damage.
The Office notes that the protective pad/rubber pad of Hamilton inherently has weight, but does not explicitly state that the protective pad/rubber pad influences the pivoting performance of the stand. However, when modified, the protective pad/rubber pad will provide additional weight to the stand/leg member of Szabo and will therefore influence the pivoting performance of the stand/leg member by making the bottom of the stand have a greater weight, thereby satisfying the claim limitation of “wherein the protective pads optionally are weighted to influence the pivoting performance of the stand.”

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo (US Patent No. 4323236, cited in PTO-892 mailed 07/16/2021) further in view of Marchetti (US Patent No. 5194060, cited in PTO-892 mailed 07/16/2021), and further in view of Emick (US Patent No. 9498676, cited in PTO-892 mailed 07/16/2021).
Regarding independent claim 18, Szabo discloses a method of using an exercise apparatus comprising placing the exercise apparatus (see Szabo annotated Fig. 1) on an arm (the exercise apparatus is attached to arm/first lever arm section 22 via second lever arm section 24, Col. 4 line 66 - Col. 5 line 5, “the second lever arm section 24 can be telescopically extended or retracted within the first lever arm section 22. Moreover, the second lever arm section may be affixed in a desired position with respect to the first lever arm section 22 in order to achieve a desired length of the overall lever arm 20 and this position may be retained and secured by means of a removable locking pin 25”), the exercise apparatus comprising a main body (second lever arm section 24), at least one mounting prong (bar 38) connected to or forming a part of the main body (Fig. 1; via block 34 and pin 36) and, a stand (leg member 26), connected to or forming a part of the main body (via block 30 and pin 32), and lifting the exercise apparatus (Abstract, “A handle member is located at the second end of the lever arm for engagement by the hands of a user of the apparatus so this user can attempt to lift the lever arm about the pivotal connection with respect to the supporting structure against one or more weights placed on the weight retaining rod” and Col. 6 lines 31-34, “The user will thereupon engage the handle means 56 and attempt to lift the same against the vertical downward vector force imposed by the weights on the cross bar 38”).
Szabo fails to teach the stand comprising a pivot point, wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the arm, and wherein the stand is rotatable with respect to the main body about the pivot axis, and transitioning the stand from a first, vertical configuration when the apparatus is at rest to a second, largely horizontal configuration when the apparatus is in motion during the lift.
Marchetti, as analogous art with regards to exercise apparatuses pivotably secured to a stationary structure, teaches an exercise apparatus in the form of a main body (shaft 1) having a stand (foot element 10) comprising a pivot point (at pin 11), wherein the pivot point defines a pivot axis transverse to a longitudinal axis of the exercise apparatus (Fig. 1), and wherein the stand is configured in a first, vertical configuration when the exercise apparatus is at rest (Fig. 1) and a second, largely horizontal configuration when the apparatus is in motion (Fig. 3), and wherein the stand/foot element is rotatable with respect to the main body about the pivot axis to transition the stand from the first configuration to the second configuration (Col. 2 lines 58-61, “Next, a swingable or foldable foot element 10 is shown in the "down" position on floor 16. This element too can be pivoted on pin 11 while in the stored position” and Col. 3 lines 43-45, “the foot element 10 has been pivoted on pin 11 so as to be up and out of the way”), and further teaches lifting the apparatus (Figs. 3-5), thereby transitioning the stand/foot element from the first, vertical configuration when the apparatus is at rest (Fig. 1) to the second, largely horizontal configuration when the apparatus is in motion during the lifting (Figs. 3-5; Col. 3 lines 43-45, “the foot element 10 has been pivoted on pin 11 so as to be up and out of the way”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stand/leg member of Szabo to comprise a pivot point that defines a pivot axis as taught by Marchetti such that the stand/leg member is rotatable with respect to the main body of the exercise apparatus for the purpose of allowing a user to easily store the device when not in use (Col. 4 lines 10-13) and to allow the user to perform a greater variety of exercises utilizing a larger range of motion of the arm (Col. 3 lines 43-47). As modified, the pivot axis will be transverse to a longitudinal axis of the arm/first lever arm section of Szabo by being transverse to a longitudinal axis of the main body/second lever arm section.
Szabo and Marchetti do not explicitly teach the method of using the exercise attachment apparatus being for squat exercise.
Emick, in the same field of endeavor with regards to methods of using exercise apparatuses, teaches a method of using an exercise apparatus (handle mechanism 10) for squat exercise (Fig. 1; Col. 3 line 66 - Col. 4 line 4, “Referring to FIG. 1, a weightlifter 200 is shown lifting a handle mechanism 10 of the present invention while performing a widestance squat (otherwise known as a deadlift exercise). As can be seen, user's hands 202 are utilized to grip handles on the handle lift mechanism 10 in order to lift a desired number and weight of weight plates 12”).
As the method of Emick similarly involves lifting an exercise apparatus from a surface as taught by Szabo and Marchetti, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of using the exercise attachment apparatus of Szabo in view of Marchetti to be used for squat exercises as taught by Emick for the purpose of allowing a user to perform a variety of exercises using one device.
Regarding claim 19, Szabo as modified further teaches attaching a user to the apparatus at an attachment point (handle means 56) prior to lifting (Col. 6 lines 31-34 cited above).

Examiner’s Comment
	The Office notes that no prior art rejection has been given with respect to claims 2, 11, and 20, however these claims have been rejected under nonstatutory double patenting. See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784